UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1913



KENNETH LEE CROW,

                                              Plaintiff - Appellant,

          versus


MCELROY COAL COMPANY, a division of Consol
Energy Incorporated,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-02-52-5)


Submitted:   September 30, 2003            Decided:   October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Lee Crow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Lee Crow appeals the district court’s order accepting

the recommendation of the magistrate judge to dismiss Crow’s

employment    discrimination    complaint     pursuant   to    28    U.S.C.

§ 1915(e)(2)(B) (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Crow v. McElroy Coal Co., No. CA-02-52-5

(N.D.W. Va. June 24, 2003). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    AFFIRMED




                                     2